Case: 20-40309     Document: 00515829692         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 20, 2021
                                  No. 20-40309
                                                                         Lyle W. Cayce
                                                                              Clerk

   Ashley Charles Burrell,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:15-CV-266


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ashley Charles Burrell, Texas prisoner # 1760733, was convicted by a
   jury of aggravated robbery and sentenced to 74 years in prison. He currently
   appeals the district court’s denial of his motion under Federal Rule of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40309      Document: 00515829692           Page: 2    Date Filed: 04/20/2021




                                     No. 20-40309


   Appellate Procedure 4(a)(6) and Federal Rule of Civil Procedure 60(b)(6) to
   reopen the appeal period for the denial of his federal habeas application.
          Because Burrell’s motion to reopen was filed under Federal Rules
   Civil Procedure 4(a)(6) and 60(b), Burrell’s motion for a certificate of
   appealability (COA) is denied as unnecessary.           See Ochoa Canales v.
   Quarterman, 507 F.3d 884, 888 (5th Cir. 2007); Dunn v. Cockrell, 302 F.3d
   491, 492 (5th Cir. 2002); Gibbs v. Thaler, 459 F. App’x 336, 337 (5th Cir.
   2012). We dispense with further briefing because this appeal may be resolved
   on the available record.
          The district court did not abuse its discretion when it denied Burrell’s
   motion to reopen. See Dunn, 302 F.3d at 492; In re Jones, 970 F.2d 36, 39
   (5th Cir. 1992). First, Burrell does not satisfy the requirements for reopening
   the time to file an appeal under Federal Rule of Appellate Procedure 4(a)(6)
   because Burrell’s counsel received notice of the denial of his application
   within 21 days of the judgment’s date of entry, see Fed. R. App. P.
   4(a)(6)(A), and because Burrell filed his motion to reopen more than 180 days
   after the entry of the judgment he seeks to appeal and more than 14 days after
   his counsel received notice of that judgment, see Fed. R. App. P.
   4(a)(6)(B). Additionally, Burrell may not use a motion under Federal Rule
   of Civil Procedure Rule 60(b) to circumvent the time limits for appealing
   under Federal Rule of Appellate Procedure 4. See Dunn, 302 F.3d at 492-93;
   see also Bowles v. Russell, 551 U.S. 205, 214 (2007); Perez v. Stephens, 745 F.3d
   174, 177-79 (5th Cir. 2014).
          MOTION DENIED; AFFIRMED.




                                          2